DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agassy et al. U.S. Patent Publication No. 2017/0231534 (hereinafter Agassy) in view of Rowe et al. U.S. Patent Publication No. 2017/0124374 (hereinafter Rowe).
Consider claim 1, Agassy teaches a method for correcting a fingerprint image (Figures 2a-b) using a darkfield estimate (Figures 2a-b, background image. Applicant’s disclosure mention in [0066], background image referred to as darkfield), the method comprising: determining whether an object is interacting with a fingerprint sensor ([0032], estimate a background energy without the finger being present on the platen); provided an object is not interacting with the fingerprint sensor, determining whether to capture a darkfield candidate image at the fingerprint sensor [0032], wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor ([0032], background energy without finger); responsive to making a determination to capture the darkfield candidate image ([0032], background), capturing the darkfield candidate image at the fingerprint sensor ([0032], estimate a background energy); responsive to making a determination to model the darkfield candidate image, modeling the darkfield candidate image at the fingerprint sensor (Figure 2b, determine an ; updating a darkfield estimate with the darkfield candidate image (Figure 2b, compute the background estimation using the background image information), wherein the darkfield candidate image is one of a captured darkfield candidate image and modeled darkfield candidate image (Figures 2a-b, background image (darkfield candidate)), wherein the updating the darkfield estimate with the darkfield candidate image comprises: merging the darkfield candidate image with at least one previously acquired darkfield image ([0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. Thus, [0033], background estimation from initial background (previously acquired darkfield image)); capturing a fingerprint image at the fingerprint sensor; and correcting the fingerprint image using the darkfield estimate (Figure 2a and [0032-0033], remove the background energy from the reflected acoustic energy of the finger).
Agassy does not appear to appear to specifically disclose provided an object is interacting with the fingerprint sensor, determining whether to model a candidate image at the fingerprint sensor.
However, in a related field of endeavor, Rowe teaches a fingerprint biometric sensor in [0026] and further teaches provided an object is interacting with the fingerprint sensor ([0091], artifacts), determining whether to model a candidate image at the fingerprint sensor ([0091], correct such artifacts (and . In addition, Rowe teaches in [0063], if the imager is located at such a position and angle that it does not see the illumination light in the absence of a finger, it is referred to as a "dark-field" imaging condition.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine artifacts or objects as taught by Rowe with the benefit that artifacts can affect the image and thus correction is required as suggested by Rowe in [0091].

Consider claim 2, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image (Figures 2a-b, background energy) is based at least in part on making a determination that a minimum amount of time has passed since a most recent darkfield candidate image capture (Figure 2b, acquisition time from an initial background estimation).

Consider claim 3, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image (Figures 2a-b, background energy)  is based at least in part on making a determination that a temperature change since a most recent darkfield candidate image capture has exceeded a temperature threshold (Figure 2b, variation of a current temperature from a reference temperature from which an initial background estimation).

Consider claim 4, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches the fingerprint sensor is an ultrasonic sensor [0032], wherein the determining whether an object is interacting with the fingerprint sensor comprises: transmitting signals at ultrasonic transducers of the ultrasonic sensor; receiving reflected signals at ultrasonic transducers of the ultrasonic sensor [0026]; and provided the reflected signals are not indicative of an object interacting with the ultrasonic sensor ([0032], controller of the ultrasonic fingerprint sensor may be configured to estimate background energy received by the ultrasonic sensor array without the finger being present. Thus, the reflected signals are not indicative of an object since [0032] requires background energy without finger), determining that an object is not interacting with the ultrasonic sensor [0032].

Consider claim 6, Agassy and Rowe teach all the limitations of claim 1. 
Agassy does not appear to appear to specifically disclose determining whether an object is interacting with the fingerprint sensor comprises: receiving a signal from an additional object detection sensor; and determining whether an object is interacting with the fingerprint sensor based on the signal.
However, Rowe teaches determining whether an object is interacting with the fingerprint sensor comprises: receiving a signal from an additional object detection sensor ([0039], optical biometric sensor); and determining whether an object is interacting with the fingerprint sensor based on the signal [0039].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to provide an additional object detection sensor such as optical sensor as taught by Rowe with the benefit that currently, techniques for analyzing collected fingerprints include, optical, capacitive, radio-frequency, ultrasonic as suggested by Rowe in [0002].

Consider claim 7, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches the determination to model the darkfield candidate image is based at least in part on making a determination that a minimum amount of time has passed since a most recent modeling of a darkfield candidate image (Figure 2b, acquisition time delay from an initial background estimation).

Consider claim 8, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches the determination to capture the darkfield candidate image is also based at least in part on making a determination that a temperature change since a most recent modeling of a darkfield candidate image has exceeded a temperature threshold (Figure 2b, variation of a current temperature from a reference temperature from which an initial background estimation).

Consider claim 9, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches the modeling the darkfield candidate image at the fingerprint sensor comprises: modeling the darkfield candidate image comprising a combination of a plurality of darkfield images based at least in part on an operational condition of the fingerprint sensor ([0035], images without any object), wherein a contribution of each darkfield image of the plurality of darkfield images is dependent on the operational condition (Figure 2b, acquisition time delay and temperature variation).

Consider claim 10, Agassy and Rowe teach all the limitations of claim 9. In addition, Agassy teaches the operational condition of the fingerprint sensor is a temperature of the fingerprint sensor (Figure 2b, temperature variation).

Consider claim 21, Agassy and Rowe teach all the limitations of claim 1. In addition, Agassy teaches performing authentication ([0029] and [0032], fingerprint image processing) using the fingerprint image corrected using the darkfield estimate and a fingerprint template (Figure 2a, 204).

Consider claim 22, Agassy teaches an electronic device comprising: a fingerprint sensor (Figure 9b and [0102], ultrasonic sensor); a memory ([0117], memory); and a processor configured to ([0116], processors): perform void detection to determine whether an object is interacting with the fingerprint sensor ([0032], estimate a background energy without the finger being present on the platen); provided an object is not interacting with the fingerprint sensor and responsive to making a determination to capture a darkfield candidate image, capture the darkfield candidate image at the fingerprint sensor ([0032], background energy without finger), wherein the darkfield candidate image is an image absent an object interacting with the fingerprint sensor ([0032], background energy without finger); model the darkfield candidate image at the fingerprint sensor (Figure 2b, determine an acquision time delay and ultrasonic transmitter frequency (model)); and update a darkfield estimate with the darkfield candidate image (Figure 2b, compute the background estimation using the background image information), wherein the darkfield candidate image is one of a captured darkfield candidate image and a modeled darkfield candidate image (Figures 2a-b, background image (darkfield candidate)), wherein the updating the darkfield estimate with the darkfield candidate image comprises merging the darkfield candidate image with at least one previously acquired darkfield image ([0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. Thus, [0033], background estimation from initial background (previously acquired darkfield image)).
Agassy does not appear to appear to specifically disclose provided an object is interacting with the fingerprint sensor and responsive to making a determination to model the candidate image.
However, Rowe teaches an object ([0091], artifacts) is interacting with the fingerprint sensor and responsive to making a determination to model the candidate image ([0091], correct such artifacts (and thus model) during or after imaging of a skin site). In addition, Rowe teaches in [0063], if the imager is located at such a position and angle that it does not see the illumination light in the absence of a finger, it is referred to as a "dark-field" imaging condition.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to determine artifacts or objects as taught by Rowe with the benefit that artifacts can affect the image and thus correction is required as suggested by Rowe in [0091].

Consider claim 23, it includes the limitations of claim 1 and thus rejected by the same reasoning.

Consider claim 25, it includes the limitations of claim 21 and 1, and thus rejected by the same reasoning.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agassy and Rowe as applied to claim 4 above, and further in view of Urushi U.S. Patent Publication No. 2015/0301653 (hereinafter Urushi).
Consider claim 5, Agassy and Rowe teach all the limitations of claim 4. In addition, Agassy teaches reflected signals and ultrasonic sensor [0026] and [0032]. 
Agassy does not appear to specifically disclose comparing the signals to a void flags threshold around a moving average; and provided the signals are within the void flags threshold, determining that the signals are not indicative of an object interacting with the sensor.
However, in a related field of endeavor, Urushi determines touching state (abstract) and further teaches comparing the signals to a void flags threshold around a moving average (Figures 7-8 and [0046], threshold TH1 and moving average); and provided the signals are within the void flags threshold, determining that the signals are not indicative of an object interacting with the sensor (Figure 7, detect not touched in S120 when S106 is negative or when variation < TH1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide void flags threshold as taught by Urushi with the benefit that when the touching state is touched, the touching state of the touch panel is detected based on the output signal changing to a signal having a periodical waveform with a large amplitude. Namely, the detection section detects the touching state of the touch panel based on the change in the signal values, and the swing in the amplitude of the signal values, of the output signal as suggested by Urushi in [0045].

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
On page 13, Applicant argues that “Agassy is silent to any merging of the darkfield candidate image with at least one previously acquired darkfield image to update the darkfield estimate”. The Office respectfully disagrees for the following reasons. 
Agassy teaches in [0033], acquision time delay and transmitter frequency in accordance with a variation of a current temperature from a reference temperature from which an initial background estimation and an initial ultrasound transmitter frequency are determined. Thus, [0033], background estimation from initial background (previously acquired darkfield image) in step 212. Then, Agassy teaches background image information based on the acquision time delay and the transmitter frequency in step 214. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qiao et al. U.S. Patent Publication No. 2015/0371398 teaches updating a background model in abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621